Citation Nr: 1745692	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  17-09 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for prostate cancer, as due to exposure to various chemicals during service, including benzene.

2.  Entitlement to service connection for skin cancer, to include small cell carcinoma of the scalp, as due to exposure to various chemicals during service, including benzene. 

3.  Entitlement to special monthly compensation (SMC) based on aid and attendance/housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to April 1962.

These matters come before the Board of Veterans' Appeals (Board) from the RO. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In June 2017, the Board remanded the Veteran's service connection claims to provide him with an appropriate VA examination to determine the likely etiology of his claimed disabilities.  Notably, this examination was provided in August 2017.  The examiner provided negative nexus opinions for the Veteran's prostate and skin cancers.

Regarding the prostate cancer medical opinion, a fair reading of the examination report leaves the reasonable impression that the examiner based her opinion on the fact that there was no "definite" or "strong" link to establish that the Veteran's active duty exposure to chemicals caused his prostate cancer and that he had not met any of the relevant service connection presumptions.  See VA Examination, 18-19 (Aug. 21, 2017); see also Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole).   

Regarding the skin cancer medical opinion, the Board observes that the examiner inferred that the Veteran's prior skin cancer was caused by sun exposure, but then failed to appropriately address the Veteran's levels of sun exposure during active duty service.  See VA Examination, 27 (Aug. 21, 2017).  Similar to the prostate cancer opinion, the skin cancer opinion leaves the reasonable impression that the examiner based her negative opinion on the fact that the Veteran had not met any of the relevant service connection presumptions.  See id.; Acevedo, 25 Vet. App. at 294. 

The mere fact that a presumption has not been established is not dispositive as to the issue of nexus.  Furthermore, providing positive nexus opinions for the Veteran's claims do not require finding a "definite" or "strong" link, rather they simply require an "approximate balance of positive and negative evidence."  See, e.g., 38 C.F.R. § 3.102 (2016).  These collective deficiencies negatively impacted the probative value of the opinions and rendered them inadequate to fairly adjudicate the Veteran's claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Once VA provides an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Consequently, both service connection claims must be remanded to afford the Veteran with a new examination and/or medical opinion.  See id.

The Board observes that the Veteran's remaining claim for SMC, based on the need for aid and attendance/housebound, is inextricably intertwined with the other claims being remanded; consequently, this claim must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA or private treatment records relevant to the claims on appeal and associate them with the claims file. 
2.  Forward the Veteran's claims file to an appropriate examiner to provide addendum opinions regarding the nature and etiology of his currently diagnosed prostate and skin cancers.  The claims file should be made available to the VA examiner.  It is left to the examiner's discretion whether to reexamine the Veteran. 

Regarding the prostate and skin cancers, the examiner is asked to address whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's cancers were incurred in service or causally or etiologically related to service.

The examiner should assume that during service, the Veteran was exposed to various chemicals that contained benzene.  The examiner should also logically assume that the Veteran was exposed to the sun during his active duty service. 

The examiner is reminded that providing a positive nexus opinion does not require a "definite" or "strong" link, rather it requires an "approximate balance of positive and negative evidence."  The examiner is also reminded that the mere fact a presumption has not been established is not dispositive as to the issue of nexus.  

3.  Then re-adjudicate the appeal-including the SMC claim.  If any of the benefits sought are not granted in full, issue the Veteran and his representative a supplemental statement of the case and return the appeal to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




